89 F.3d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Glenn R. WAITE, Appellant,v.Robert O. HIPPE;  James A. Snowden;  Robert P. Chaloupka;Alyce Maupin, R.N., Appellees.
No. 95-3121.
United States Court of Appeals, Eighth Circuit.
Submitted:  May 3, 1996.Filed:  May 9, 1996.

Before BOWMAN, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
In this 42 U.S.C. § 1983 action, Glenn R. Waite appeals the district court's1 dismissal of his claims against one defendant, and the district court's2 grant of summary judgment to the remaining defendant.   Having carefully reviewed the record and the parties' briefs, we conclude that no error of law or fact appears and that an opinion would lack precedential value.   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable Thomas M. Shanahan, United States District Judge for the District of Nebraska


2
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska